UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

IVAN COLLADO,

                 Petitioner,

        -v-                                                           No. 17-CV-10087-LTS
                                                                      No. 14-CR-00731-LTS
UNITED STATES OF AMERICA,

                 Respondent.

-------------------------------------------------------x

                                            MEMORANDUM ORDER

                 Petitioner Ivan Collado (“Petitioner”) was convicted on June 28, 2016, upon a

guilty plea, of conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. section 1951,

and was sentenced principally to a custodial term of 121 months of imprisonment. (Docket entry

no. 69. 1) Petitioner now moves, pursuant to 28 U.S.C. section 2255, to vacate, set aside, or

correct his conviction, on the grounds that (1) he was deprived of effective assistance of counsel

when, prior to sentencing, his prior counsel withdrew his objection to a five-point offense level

enhancement based on his brandishing or possessing a firearm in connection with the robberies

underlying his guilty plea, (2) the application of the firearm enhancement was rendered illegal by

the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), and (3) he was

deprived of effective assistance of counsel when his prior counsel “did not raise” the issue of

Petitioner’s mental disorder in connection with his sentencing. (See docket entry no. 135

(“Petition”); docket entry no. 137 (“Supp. Petition”).)




1
        Unless otherwise noted, all docket citations are to the criminal docket, No. 14-CR-731.


COLLADO 2255.DOCX                                          VERSION MAY 10, 2021                      1
               The Court has reviewed thoroughly the parties’ submissions in connection with

the Petition. For the following reasons, Petitioner’s motion is denied.



                                          BACKGROUND

               The following factual summary is drawn from the record of the prosecution and

sentencing in the above-captioned criminal case, and the parties’ submissions in connection with

this motion practice.

               According to the factual recitations in the presentence report (docket entry no. 79,

“PSR”), Petitioner participated in four robberies in New York City between 2011 and 2013.

(PSR ¶¶ 36-57.) In 2011, Petitioner and two others robbed an individual of one kilogram of

heroin and several firearms in Queens, New York, leading to shots fired by the victim and one of

Petitioner’s co-conspirators. (Id. ¶ 54.) 2 On September 30, 2012, Petitioner and three others—at

least one of whom was armed with a firearm—entered a private home in the Bronx, New York,

through a window, tied up one victim (and threatened to burn that victim’s genitals with a hot

iron), and ultimately stole $2,500, among other things. (Id. ¶¶ 51-53.) On March 2, 2013,

Petitioner and five others forced their way into an apartment in the Bronx, New York, with one

or more guns drawn; Petitioner himself brought two guns and brandished one; and the robbers

ultimately stole $7,000 in cash, among other things. (Id. ¶¶ 42-50.) On May 24, 2013, Petitioner

and three others forced their way into an apartment in Manhattan, New York, with one or more




2
       As explained below, Petitioner initially claimed that “he did not possess or brandish a
       firearm during the commission of” the robberies underlying his conviction, “and the
       possession or brandish[ing] of a firearm by Mr. Collado’s co-defendants was not
       reasonably foreseeable to him at the time he agreed to commit, and did commit the
       offense[s]” (docket entry no. 155 at ECF pages 5-6), but withdrew his objections to the
       PSR based on that claim prior to sentencing. (Docket entry no. 62.)


COLLADO 2255.DOCX                                VERSION MAY 10, 2021                             2
guns drawn; Petitioner again wielded a firearm; and the robbers ultimately stole $2,000, among

other things, from a safe kept in the apartment. (Id. ¶¶ 38-41.)

               On August 6, 2014, Petitioner was arrested in this District and charged with one

count of conspiring to commit Hobbs Act robberies, in violation of 18 U.S.C. section 1951, and

one count of possessing a firearm in connection with the crime of violence charged in the first

count, in violation of 18 U.S.C. sections 924(c)(1)(a)(ii) and 2. (Docket entry no. 1.) On June

28, 2016, Petitioner entered a plea of guilty to the Hobbs Act count. (See docket entry no. 55

(“Plea Tr.”).) In his plea agreement, Petitioner disputed that he had brandished or possessed a

firearm in connection with the offense, and contested the applicability of the five-point offense

level enhancement under section 2B3.1(b)(2)(C) 3 of the United States Sentencing Guidelines

(“section 2B3.1(b)(2)(C)”). That enhancement applies if, in connection with a robbery

committed in violation of 18 U.S.C. section 1951 (among other offenses), “a firearm was

brandished or possessed.” U.S.S.G. § 2B3.1(b)(2)(C). During his plea colloquy, Petitioner

admitted among other things that the predicate agreements to commit robbery he entered into in

violation of section 1951 included “an agreement to rob someone at gunpoint in [t]he Bronx in

2012,” “an agreement to rob someone at gunpoint in [t]he Bronx on March 2, 2013,” and “an

agreement to rob someone at gunpoint on May 24, 2013.” (Plea Tr. at 32-33.) Nonetheless,

Petitioner’s then-counsel Edward V. Sapone took pains to ensure that the record of the change of

plea hearing was “clear that nothing that transpired today takes away [Petitioner’s] right to make

his arguments at the time of sentencing that he should not suffer that five-level increase” under

section 2B3.1(b)(2)(C). (Id. at 39.)



3
       The plea agreement erroneously refers to section 2B3.1(b)(1)(C) of the Sentencing
       Guidelines, which does not exist.



COLLADO 2255.DOCX                                 VERSION MAY 10, 2021                              3
               On November 15, 2016, weeks before Petitioner’s scheduled sentencing hearing,

attorney Sapone filed a letter withdrawing Petitioner’s objection to the application of section

2B3.1(b)(2)(C):

               I write to inform the Court that after extensive discussion with Mr.
               Collado he has elected not to contest the remaining guidelines issues
               [including the application of section 2B3.1(b)(2)(C)’s firearm
               enhancement]. We have conferred with the Probation Department and
               with the Government and believe that a Fatico Hearing is no longer
               necessary. Mr. Collado will rely on the guidelines calculation set forth in
               the final presentence investigation report.

(Docket entry no. 62.) 4

               On December 15, 2016, the Court held Petitioner’s sentencing hearing. In

advance of the hearing, attorney Sapone submitted a sentencing memorandum, accompanied by

thirty-seven letters in support of Petitioner, a sentencing mitigation report, psychological

evaluations and educational records of Petitioner, as well as a letter about Petitioner from a

professor of psychiatry. (See docket entry no. 70 (“Sentc. Tr.”) at 2-3.) At the hearing, attorney

Sapone argued for a downward variance from the applicable sentencing guidelines range of 121

to 151 months—which was calculated incorporating the no longer contested section

2B3.1(b)(2)(C) firearm enhancement—based, in substantial part, on Petitioner’s mental health

history and condition. (Id. at 13-39.) The Government opposed any such downward variance,

emphasizing the violent nature of the robberies committed by Petitioner and the use of firearms

in connection with those robberies. (See id. at 39 (“there were guns provided by this

defendant”); id. at 40 (“He was someone who put together the guns, he put together counter-




4
       “A ‘Fatico’ hearing is a sentencing hearing at which the prosecution and the defense may
       introduce evidence relating to the appropriate sentence.” United States v. Lohan, 945
       F.2d 1214, 1216 (2d Cir. 1991) (citing United States v. Fatico, 603 F.2d 1053 (2d Cir.
       1979)).


COLLADO 2255.DOCX                                 VERSION MAY 10, 2021                               4
surveillance.”).) Petitioner himself addressed the Court and apologized for the mistakes he had

made, and neither attempted to minimize the severity of his conduct nor denied the use and

possession of firearms in connection with the four robberies underlying his conviction. (Id. at

42.) The Court considered the parties’ submissions and statements at sentencing, weighed the

relevant section 3553(a) factors—noting that Petitioner “personally brought guns” to certain of

the Hobbs Act robberies, and that Petitioner has “intellectual and mental health challenges that

are of a significant and extraordinary nature”—and sentenced Petitioner to 121 months of

imprisonment, to be followed by a three-year term of supervised release. (Id. at 44-49.)

                In the motion now before the Court, Petitioner seeks to vacate, set aside, or

correct his sentence, arguing that (1) he was deprived of effective assistance of counsel when

attorney Sapone withdrew his objection to the firearm enhancement under section

2B3.1(b)(2)(C), (2) the application of the enhancement was rendered illegal by the Supreme

Court’s decision in Davis, and (3) he was deprived of effective assistance of counsel when

attorney Sapone “did not raise” the issue of Petitioner’s mental disorder at sentencing.



                                             DISCUSSION

                A petitioner may prevail on a motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. section 2255 if he can show that his sentence (i) was imposed in violation

of the Constitution or the laws of the United States; (ii) was entered by a court without

jurisdiction to impose the sentence; (iii) exceeded the maximum detention authorized by law; or

(iv) is otherwise subject to collateral attack. The grounds for relief under section 2255 are

limited, out of “respect for the finality of criminal sentences, the efficient allocation of judicial

resources, and an aversion to retrying issues years after the underlying events took place.”




COLLADO 2255.DOCX                                   VERSION MAY 10, 2021                                5
U.S. v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (citation omitted). Petitioner must show by a

preponderance of the evidence that he is entitled to relief. Vargas v. United States, 951 F. Supp.

2d 531, 549 (S.D.N.Y. 2013).

               To prevail on an ineffective assistance of counsel claim brought pursuant to

section 2255, Petitioner must show that (i) counsel’s performance was deficient under an

objective standard of reasonableness, and (ii) Petitioner was prejudiced as a result of counsel’s

deficient performance. Strickland v. Washington, 466 U.S. 668, 688-94 (1984). In determining

whether counsel’s performance was deficient, “a court must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance,” and the

challenger’s burden is to show that the errors were “so serious that counsel was not functioning

as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at 687-89. To satisfy

the second prong of the Strickland test, Petitioner must demonstrate “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” U.S. v. Brown, 623 F.3d 104, 112 (2d Cir. 2010) (quoting Pham v. United

States, 317 F.3d 178, 182 (2d Cir. 2003)). Courts require “some objective evidence other than

defendant’s assertions to establish prejudice” under Strickland’s second prong. Pham, 317 F.3d

at 182.

               Where, as here, a petitioner claiming ineffective assistance of counsel requests an

evidentiary hearing (see docket entry no. 141 at 6; docket entry no. 159 at 2-3), the court must

“determine[ ] whether, viewing the evidentiary proffers, where credible, and record in the light

most favorable to the petitioner, the petitioner, who has the burden, may be able to establish at a

hearing a prima facie case for relief,” in which case a hearing should generally be held if material

facts are in dispute. Puglisi v. United States, 586 F.3d 209, 213 (2d Cir. 2009). However, “a




COLLADO 2255.DOCX                                 VERSION MAY 10, 2021                                6
district court need not assume the credibility of factual assertions, as it would in civil cases,

where the assertions are contradicted by the record in the underlying proceeding,” and need not

conduct a hearing where a petitioner has not established that he has a “plausible” claim of

ineffective assistance of counsel. Id. at 213-14.



Ineffective Assistance: Firearm Enhancement

                Petitioner first claims that he was denied effective assistance of counsel when

attorney Sapone “withdrew Petitioner’s objection to a five (5) level firearms enhancement”

without “Petitioner’s knowledge or consent,” and without having provided Petitioner a copy of

the letter withdrawing the objection. (Petition at 4 & at ECF page 20; see also docket entry no.

156 at 2.)

               While the parties disagree about whether Petitioner has proffered a plausible

claim, under Strickland’s first prong, that attorney Sapone’s performance was deficient under an

objective standard of reasonableness, 5 the Court need not resolve that dispute, because Petitioner

has failed to proffer a plausible claim of prejudice, under Strickland’s second prong. See United

States v. Birkin, 366 F.3d 95, 101 (2d Cir. 2004) (“If a defendant has failed to show prejudice,

this court need not consider the objective reasonableness of counsel’s actions.”). Petitioner

introduces no objective evidence and makes no factual proffer in support of a claim that an



5
       Indeed, attorney Sapone strenuously denies Petitioner’s allegation that Petitioner was
       unaware of or opposed to withdrawal of his firearm enhancement objection. (See e.g.,
       docket entry no. 148 ¶¶ 19-20 (“After much discussion, Mr. Collado decided not to
       pursue the Fatico hearing and authorized me to communicate this information to the
       government and the Court. This decision was made only after substantial consideration
       and discussion between Mr. Collado, myself and my associate . . . Mr. Collado was aware
       that I would be filing, and he authorized me to file, the November 15, 2016 letter by
       which we informed the Court that Mr. Collado would no longest be contesting the
       firearm enhancement.”).)


COLLADO 2255.DOCX                                   VERSION MAY 10, 2021                            7
objection to the application of section 2B3.1(b)(2)(C), or a Fatico hearing on that question,

would have been resolved in Petitioner’s favor. Moreover, aside from Petitioner’s conclusory

statements to the contrary, the evidence in the record uniformly suggests that, even if Petitioner

had maintained his objection, the objection would have been overruled: Petitioner admitted to

entering into three agreements to commit robberies at gunpoint during his change of plea hearing

(Plea Tr. at 32-33); the Government’s investigation revealed the use and brandishing of firearms

in connection with all four robberies as to which Petitioner pled guilty (PSR ¶¶ 36-57); after

Petitioner’s sentencing, Petitioner’s co-defendant in this case entered a plea of guilty to seven

counts of a Superseding Indictment (docket entry no. 93), charging him with participating in

certain of the same robberies, at least two of which were “at gunpoint” 6; and attorney Sapone

affirms that a Fatico hearing would not have been advisable given that Petitioner had neither

“favorable defense evidence or an absence of government evidence” to introduce in opposition to

the application of the firearm enhancement. (Docket entry no. 148 ¶ 15.)

               Moreover, the objections Petitioner in fact presented (before withdrawing them)

strained credulity. (See docket entry no. 155 at ECF pages 5-7.) Petitioner did not challenge the

fact that firearms were possessed during the four underlying robberies; he claimed only that he

himself did not bring, possess, or brandish firearms during the robberies, and that the “presence

or use of firearms was [not] reasonably foreseeable to him at the time he agreed to commit, and

in fact committed,” each of the four robberies. (Id.) Even if such a claim were plausible as to

the first robbery, the claim that the presence and use of firearms at the second, third, and fourth




6
       The Court’s determination of prejudice under Strickland, “unlike the performance
       determination, may be made with the benefit of hindsight.” Mayo v. Henderson, 13 F.3d
       528, 534 (2d Cir. 1994); accord Hales v. United States, No. 08-CV-6547 (LTS) (FM),
       2010 WL 3156042, at *3 (S.D.N.Y. Aug. 9, 2010).


COLLADO 2255.DOCX                                 VERSION MAY 10, 2021                                8
robberies was not reasonably foreseeable to Petitioner—where Petitioner does not challenge that

the earliest robbery involved not only the possession of firearms, but the theft of them, as well as

active gunfire between his co-conspirator and the victim (PSR ¶ 54)—is not plausible.

                In light of this record and the Court’s familiarity with these proceedings,

Petitioner’s conclusory claim that he would have prevailed on his objection to the application of

section 2B3.1(b)(2)(C) is insufficient to establish a plausible claim of ineffective assistance of

counsel based on attorney Sapone’s withdrawal of that objection. United States v. Costa, 423 F.

App’x 5, 9 (2d Cir. 2011) (“in the absence of what evidence, if any, a Fatico hearing might have

established, we cannot conclude that counsel’s failure to request one prejudiced Costa in any

way”); Veras v. United States, No. 14-CR-00468 (AT), 2021 WL 706826, at *4 (S.D.N.Y. Feb.

22, 2021) (“Mr. Veras also cannot satisfy the second prong of Strickland. Because there were

ample facts in the record establishing the applicability of the Firearm Enhancement, there is not a

‘reasonable probability that . . . the result of the proceeding would have been different’ even if

Mr. Veras’s counsel had made an objection.”) (citation omitted); Pena v. United States, No. 95-

CR-130 (AGS), 2000 WL 1568322, at *3 (S.D.N.Y. Oct. 20, 2000) (“Pena does not demonstrate

prejudice because he does not describe any specific evidence that he would have introduced at

the hearing. His conclusory allegations that evidence at a Fatico hearing would have resulted in a

different sentence calculation are insufficient.”). 7



7
        Petitioner’s counsel appointed in connection with this motion argues that, because
        attorney Sapone’s withdrawal of the firearm enhancement—allegedly without
        Petitioner’s consent—was a “structural error” violating Petitioner’s Sixth Amendment
        right to autonomy, Petitioner need not satisfy Strickland’s prejudice prong in order
        establish ineffective assistance of counsel. (Docket entry no. 141 at 4-5 (citing McCoy v.
        Louisiana, 138 S. Ct. 1500 (2018).) “The Court in McCoy,” which involved a direct
        appeal challenging a trial counsel’s concession of his client’s guilt in a capital case, “held
        that a violation of a defendant’s Sixth Amendment right to autonomy is structural error
        not subject to harmless error review; that is, once the error is established, the defendant is


COLLADO 2255.DOCX                                   VERSION MAY 10, 2021                             9
               Nor can Petitioner frame a plausible claim for relief by asserting that he would not

have pled guilty, and instead would have “proceeded to trial,” if he “had known he would be

subject to the 5-point enhancement pursuant to the Plea.” (Petition at ECF page 16; docket entry

no. 159 at 1.) Initially, Petitioner cannot credibly claim that attorney Sapone’s conduct in

connection with Petitioner’s plea proceedings was deficient, where attorney Sapone—at

Petitioner’s request—expressly reserved Petitioner’s rights with regard to the firearm

enhancement. (Plea Tr. at 39.) Even if that conduct was deficient, however, Petitioner has again

failed to proffer any facts showing how he was prejudiced by attorney Sapone’s conduct. See

Padilla v. Kentucky, 559 U.S. 356, 372 (2010) (“[T]o obtain relief on this type of claim, a

petitioner must convince the court that a decision to reject the plea bargain would have been

rational under the circumstances.”).

               Finally, and for the same reasons, the Court concludes that Petitioner has not

shown a “plausible claim for relief” so as to entitle him to a hearing on this claim. Puglisi, 586



       not required to show prejudice to be entitled to a new trial.” United States v. Rosemond,
       958 F.3d 111, 121 (2d Cir. 2020). In this case, counsel cites no case law for the
       proposition that an attorney’s withdrawal of an objection to a sentencing enhancement
       prior to sentencing—even over a client’s objection—amounts to an infringement of the
       client’s Sixth Amendment right to autonomy. See generally Rosemond, 958 F.3d at 123
       (holding that a trial counsel’s concession of an element of a crime did not amount to a
       violation of the client’s autonomy as was contemplated in McCoy). Even if attorney
       Sapone’s alleged errors in this case infringed Petitioner’s right to autonomy under
       McCoy, however, district courts in this Circuit have concluded that prejudice from
       structural errors “is not shown automatically” when raised as part of an ineffective
       assistance claim on collateral review, rather than on direct review. See Yannai v. United
       States, 346 F. Supp. 3d 336, 347 (E.D.N.Y. 2018) (quoting Weaver v. Massachusetts, 137
       S. Ct. 1899, 1912 (2017), and explaining the “different standard[s] for evaluating a
       structural error depending on whether it is raised on direct review or raised instead in a
       claim alleging ineffective assistance of counsel”); Messina v. United States, No. 11-CR-
       31 (KAM), 2020 WL 4194533, at *25 (E.D.N.Y. July 21, 2020) (denying ineffective
       assistance claim based on counsel’s request for a Fatico hearing, allegedly over a client’s
       objection, in part because petitioner was “unable to show that he was prejudiced by the
       decision to proceed with a Fatico hearing”).


COLLADO 2255.DOCX                                 VERSION MAY 10, 2021                               10
F.3d at 218; accord Sinclair v. United States, No. 10-CR-392 (CS), 2013 WL 3716898, at *8

(S.D.N.Y. July 16, 2013) (collecting authority denying ineffective assistance of counsel claims

without a hearing where the petitioner failed to establish that he had a plausible claim for relief).

               Petitioner’s motion to vacate, to the extent premised on attorney Sapone’s

withdrawal of his objection to the application of section 2B3.1(b)(2)(C), must therefore be

denied.



United States v. Davis

               In his Supplemental Petition, Petitioner asserts as a second ground for relief that

the same firearm enhancement discussed above “was wrongly imposed due to the current

Supreme Court decision in U.S. v. Davis relating to a Hobbs Act Conspiracy and [18 U.S.C.

924].” (Supp. Petition at 2.) In Davis, the Supreme Court held that the definition of “crime of

violence” contained in the residual clause of 18 U.S.C. section 924(c)(3)(B) was

unconstitutionally vague. 139 S. Ct. at 2336. The sentencing enhancement which applied to

increase Petitioner’s offense level, however, did not contain any such vague residual clause;

“[i]nstead, the application of U.S.S.G. § 2B3.1(b)(2)(C) [was] predicated upon whether a firearm

was possessed in connection with a robbery.” McPherson v. United States, No. 19-CV-11036

(WHP), 2020 WL 2765914, at *6 (S.D.N.Y. May 28, 2020) (rejecting a substantially identical

challenge to the application of the firearm enhancement under section 2B3.1(b)(2)(C), based

upon Davis, as “wholly without merit”). Petitioner’s motion to vacate, to the extent premised on

Davis, must therefore be denied.




COLLADO 2255.DOCX                                  VERSION MAY 10, 2021                              11
Ineffective Assistance: Mental Disorder

               In his Supplemental Petition, Petitioner asserts as a third ground for relief that he

was deprived of effective assistance of counsel at his sentencing because his prior counsel “did

not raise” Petitioner’s purported entitlement to a sentence reduction as a result of his mental

disorder. (Supp. Petition at 2.)

               Petitioner’s third ground for relief is in direct conflict with the record, which

reflects that Petitioner’s prior counsel in fact raised—and this Court considered—Petitioner’s

mental health history and condition at sentencing. (Sentc. Tr. at 19-20, 46-49.) In light of the

record, Petitioner’s motion to vacate must also be denied to the extent it is premised on his prior

counsel’s alleged failure to raise his mental disorder as a mitigating factor at sentencing. See

Puglisi, 586 F.3d at 214 (“a district court need not assume the credibility of factual assertions . . .

where the assertions are contradicted by the record in the underlying proceeding”); Maldonado v.

United States, No. 00-CR-756 (NRB), 2004 WL 360442, at *3 (S.D.N.Y. Feb. 26, 2004)

(denying motion brought pursuant to section 2255, without a hearing, where the “record

conclusively contradict[ed] petitioner’s claims”).



                                            CONCLUSION

               Petitioner’s motion pursuant to 28 U.S.C. section 2255 is denied in its entirety.

Because the record is sufficient to enable the Court to make the necessary factual determinations

and Petitioner has not raised meritorious claims, the Court also denies Petitioner’s request for an

evidentiary hearing.

               Petitioner may not appeal this Order unless “a circuit justice or judge issues a

certificate of appealability.” 28 U.S.C.A. § 2253(c)(1) (Westlaw through P.L. 117-11). A




COLLADO 2255.DOCX                                  VERSION MAY 10, 2021                              12
certificate will be granted “if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C.A. § 2253(c)(2); see generally U.S. v. Perez, 129 F.3d 255, 259-

60 (2d Cir. 1997) (discussing the standard for issuing a certificate of appealability). The Court

finds that Petitioner will not be able to sustain this burden and, therefore, declines to issue a

certificate of appealability.

                This Memorandum Order resolves docket entry no. 135 in case no. 14-CR-731.

The Clerk of Court is respectfully directed to close case no. 17-CV-10087.

                The Court will mail a copy of this Memorandum Order to Petitioner.

        SO ORDERED.

Dated: New York, New York
       May 10, 2021

                                                                /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               Chief United States District Judge


Copy mailed to:
Ivan Collado
Reg. No. 71344-054
FCI Ray Brook
Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977




COLLADO 2255.DOCX                                  VERSION MAY 10, 2021                             13
